                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                           Case No. 3:20-cv-1031-SB

               Plaintiff,                           ORDER

       v.

MORSE E. STEWART, et al.,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on May 3, 2021. Judge Beckerman recommended that this Court

grant Plaintiff’s motion for default judgment and motion to appointment a receiver. No party has

filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).


PAGE 1 – ORDER
       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge Beckerman’s Findings and Recommendation for clear error on the

face of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge

Beckerman’s Findings and Recommendation, ECF 39. The Court GRANTS Plaintiff’s Motion

for Default Judgment, ECF 30, and Plaintiff’s Unopposed Motion to Appoint Receiver for

Property, ECF 34. A separate Order appointing the receiver is filed contemporaneously herein.

       The Court hereby ORDERS:

        1. The United States’ Motion for Default Judgment Against Defendants: (1) Morse E.

            Stewart, individually, as Co-Trustee of Castle Keep Trust, and Co-Trustee of AJM

            Management; (2) Jeanine C. Stewart, individually, as Co-Trustee of Castle Keep

            Trust, and Co-Trustee of AJM Management; (3) U.S. Bank National Association; (4)

            God’s Will Be Done; and (5) Columbia Collection Service, Inc. is GRANTED;



PAGE 2 – ORDER
      2. Judgment is hereby entered for the United States and against Morse E. Stewart in the

         amount of $3,007,713.24, for unpaid federal income tax liabilities for the taxable

         years 1998 through 2006, as of March 31, 2021, plus further accrued penalties and

         interest accruing after that date, pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and

         28 U.S.C. § 1961(c), until paid;

      3. The United States has valid federal tax liens against all property and rights to

         property of Morse E. Stewart, including, but not limited to, his interest in the Subject

         Property;

      4. The federal tax liens against Morse E. Stewart encumbering the Subject Property are

         foreclosed;

      5. Morse E. Stewart, as Co-Trustee of Castle Keep Trust, and Co-Trustee of AJM

         Management, Jeanine C. Stewart, individually, as Co-Trustee of Castle Keep Trust,

         and Co-Trustee of AJM Management; U.S. Bank National Association; God’s Will

         Be Done; and Columbia Collection Service, Inc., have no interest in the Subject

         Property; and

      6. The United States may submit an Order of Foreclosure and Judicial Sale of the

         Subject Property, consistent with the Stipulations between the United States and

         Clackamas County, and the United States and Bank of New York Mellon (Dkt. Nos.

         9, 11, 16-17).

     IT IS SO ORDERED.

     DATED this 18th day of May, 2021.

                                                   /s/ Michael H. Simon
                                                   Michael H. Simon
                                                   United States District Judge



PAGE 3 – ORDER
